 CITY DISPOSAL SYSTEMS, INC.451City Disposal Systems, Inc. and James Brown. Case7-CA- 16792June 9, 1981DECISION AND ORDEROn January 15, 1981, Administrative Law JudgeLeonard M. Wagman issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief. The Board hasconsidered the record and the attached Decision inlight of the exceptions and brief' and has decidedto affirm the rulings, findings,2and conclusions ofthe Administrative Law Judge and to adopt hisrecommended Order.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, City DisposalSystems, Inc., Detroit, Michigan, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, exceptthat the attached notice is substituted for that ofthe Administrative Law Judge.5' Respondent has requested oral argument. This request is herebydenied as the record, the exceptions, and the brief adequately present theissues and the positions of the parties.2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir 1951). We havecarefully examined the record and find no basis for reversing his findings.a We agree with the Administrative Law Judge's conclusion thatBrown's refusal to drive a vehicle which he honestly believed to beunsafe constituted concerted protected activity. Although the Court ofAppeals for the Sixth Circuit disagreed with the Board in similar circum-stances in Aro, Inc. v. N.LR.B., 596 F2d 713 (1979), denying enforce-ment to 227 NLRB 243 (1976), we respectfully decline to follow theSixth Circuit's opinion, and we shall continue to adhere to our decision inthat case until such time as the Supreme Court may determine the issue.4 Member Jenkins would provide interest on the backpay award in ac-cordance with his partial dissent in Olympic Medical Corporation, 250NLRB 146 (1980).5 We have substituted a new notice which contains language conform-ing to par. I(a) of the Administrative Law Judge's recommended OrderAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or otherwise disci-pline employees for refusing to drive vehicleswhich they honestly believe to be unsafe to256 NLRB No. 73operate, a right afforded them under the col-lective-bargaining agreement.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in exercising their rights under the Nation-al Labor Relations Act.WE WILL offer James Brown immediate andfull reinstatement to his former job or, if thatjob no longer exists, to a substantially equiva-lent position, without prejudice to his seniorityor other rights or privileges previously en-joyed, and WE WILL make him whole for anyloss of earnings since his discharge on May 14,1979, with interest.CITY DISPOSAL SYSTEMS, INC.DECISIONSTATEMENT OF THE CASELEONARD M. WAGMAN, Administrative Law Judge:Upon a charge filed by James Brown, an Individual; theGeneral Counsel of the National Labor Relations Board,by the Regional Director for Region 7, issued the com-plaint herein on October 19, 1979,' alleging that Re-spondent, City Disposal Systems, Inc., had violated Sec-tion 8(a)(1) of the National Labor Relations Act, asamended, 29 U.S.C., §151, et seq., herein called the Act,by discharging employee James Brown because he exer-cised his right under Section 7 of the Act2and the col-lective-bargaining agreement between Respondent andLocal 247, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America tooperate a truck which he honestly believed to be unsafe.I heard this case at Detroit, Michigan, on April 11, 16,and 17, 1980. Respondent, by its answer to the com-plaint, denied the commission of the alleged unfair laborpractice. For the reasons stated hereafter, I find, inagreement with the General Counsel, that Respondentviolated Section 8(a)(1) of the Act, as alleged.Upon the entire record, and from my observation ofthe witnesses as they testified, and after consideration ofthe briefs filed by Respondent and counsel for the Gen-eral Counsel, I make the following:FINDINGS OF FACTI. RESPONDENT'S BUSINESSAt all times material to this case, Respondent City Dis-posal Systems, Inc., a Michigan corporation, with itsonly office and place of business situated in Detroit,Michigan, has been engaged in the hauling and disposalof waste and rubbish. During the calendar year 1978, Re-spondent, in the course and conduct of its business oper-I Unless otherwise stated, all dates refer to 1979.2 In pertinent part, Sec. 7 of the Act provides: "Employees shall havethe right to self-organization, to form, join. or assist labor organizations,to bargain collectively through representatives of their own choosing.and to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protectionCity Disposal Systems, Inc. and James Brown. CaseC I T Y D I S P O S A L S Y S T E M S , I N C ~ ~~ ~ ~~~~~~~~~~. 4. 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDations, enjoyed gross revenues in excess of $500,000 andprovided rubbish removal services valued in excess of$50,000 for the city of Detroit, which annually purchasesgoods valued at more than $100,000, of which goodsvalued in excess of $50,000 are shipped to it directlyfrom points outside the State of Michigan. Respondentconcedes, and I find from the foregoing data, that Re-spondent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICEA. The FactsAt the time of his discharge on May 14, truckdriverJames Brown3had been in Respondent's employ sinceNovember 3, 1975. Brown's normal assignment was tooperate a tractor-trailer combination designated as trucknumber 245, which he drove between Respondent's De-troit facility and a landfill located at Belleville, Michigan,approximately 37 miles distant, hauling refuse in connec-tion with Respondent's service to the city of Detroit.The immediate cause of Brown's discharge was his re-fusal to drive a tractor-trailer combination designated astruck number 244 on May 14. The General Counsel con-tends that, in refusing to drive truck number 244, Brownwas asserting a right which Respondent's collective-bar-gaining agreement with Local Union No. 247 providedas follows:ARTICLE XXIEQUIPMENT, ACCIDENTS AND REPORTSSection 1. The Employer shall not require employ-ees to take out on the streets or highways any vehi-cle that is not in safe operating condition orequipped with the safety appliances prescribed bylaw. It shall not be a violation of the Agreementwhere employees refuse to operate such equipmentunless such refusal is unjustified.On May 12, as Brown drove truck 245 onto the land-fill with his fourth load of refuse, he noticed fellow em-ployee Frank Hamilton driving Respondent's truck 244immediately behind him. As Brown maneuvered to dumphis cargo, he saw that Hamilton was having difficultystopping his vehicle. To avoid being hit, Brown pulledhis truck out of the way.After Hamilton had stopped, Brown got out of histruck and asked for an explanation. Hamilton explainedthat when he put his foot on the brake pedal to stop his3 Respondent sought to impeach Brown's credibility by introducingevidence of his conviction on April 30, 1970, of the crime of uttering andpublishing for which he was sentenced to incarceration for 2-1/2 to 14years. As this conviction involved dishonesty and occurred less than 10years prior to this hearing, I received the proffered evidence under Rule609(a) and (b) of the Rules and Evidence for United States Courts andMagistrates. In light of that conviction and his evasiveness during cross-examination, I find Brown to be an unreliable witness. Accordingly, Icredited his material testimony only to the extent it was corroborated insignificant respects and by the circumstances generally. Phillihps IndustrialComponents, Inc., a wholly-owned subsidiary of Phillips Industries, Inc., 216NLRB 885, 889, fn. 8 (1975).vehicle, he found his brakes were not working. Hamiltonstated that he "almost hit" Brown and then declared "Idon't got a sign of brakes on this truck, and especiallyhere in the landfill pulling up hill like this." Hamiltonalso said he intended to drive the vehicle "back and getit fixed."4After completing their tasks at the landfill, the two re-turned to Respondent's Detroit facility, where Hamiltonapproached Francis Castelono, a mechanic employed byRespondent at its Detroit facility. In the presence of Re-spondent's mechanic, David Ammerman and driverBrown, Hamilton requested Castelono to check or fix thebrakes on truck 244. Castelono responded: "Leave it outthe back and we'll get it on the weekend." Ammermanjoined, saying, "Yes, we'll take care of it.",On Monday, May 14, Brown reported for work at 4a.m. He checked the oil, water, and tires on truck 245and then proceeded to the landfill. Later that morning,Brown had difficulty with truck 245, returned to Re-spondent's garage, and advised mechanic Ammermanthat 245 was defective. I find from Ammerman's testimo-ny that he told Brown: "The garage is full. I've gottrucks backed up. I'm not gone be [gonna] able to get toit today. The truck is gonna be down. So you might aswell go home or see Otto [Jasmund] and see if there'sanother truck."Brown went to the drivers' dispatch room, where hecame upon his supervisor, Otto Jasmund. Brown toldhim that truck 245 was in disrepair and that Ammermanhad told him to go home. Brown told Jasmund that"they were supposed to have fixed [245] but it stillwasn't fixed." Jasmund responded: "I'll go out andcheck." Jasmund soon returned and advised Brown thathe "might as well punch out and go home becausethey're not going to do anything for you now." Afterfurther discussion, Brown punched out.However, before Brown could leave, Jasmund askedhim to remain and drive 244. Brown answered, "No,there's something wrong with that truck." In the ex-change that followed, Brown explained that "somethingwas wrong with the brakes on the truck ...there was agrease seal or something leaking causing it to be effect-ing the brakes." At this, Jasmund told Brown to gohome. Jasmund's suggestion provoked Brown and an ar-gument ensued between Jasmund and Brown.64 My findings of fact regarding the landfill incident are based on Ham-ilton's and Brown's testimony.5 I have credited Brown's and Hamilton's testimony regarding Hamil-ton's encounters with Castelono and Ammerman on May 12.6 Employee Walter Davis, who at the time of the hearing was in Re-spondent's employ, testified candidly regarding Brown's confrontationwith Jasmund. In contrast., Supervisor Jasmund, who in substance testi-fied that Brown refused to drive truck 244 because it was Hamilton'struck seemed reluctant to testify on cross-examination. This apparent re-luctance gave way to unmitigated hostility under cross-examination aboutthe absence of a repair order for truck 244, dated May 12, and the asser-tion in Respondent's answer to Brown's unfair labor practice charge thatthe same truck had been repaired and inspected on that date. When thusconfronted, Jasmund glared at counsel for the General Counsel andasked, "Who gave you that information?" This outburst persuaded methat Jasmund was more interested in shielding Respondent than in shed-ding light on the circumstances surrounding Brown's refusal to drivetruck 244. Accordingly, I have credited Davis' testimony whenever itContinued CITY DISPOSAL SYSTEMS, INC.453Hearing the altercation, a second supervisor, RobertMadary, intervened. Madary asked Brown to take truck244. Brown declined, stating that the truck "has gotproblems and I don't want to drive it." Madary persist-ed, pointing out that half of Respondent's trucks "haveproblems," and that if Respondent attempted to dealwith each of those trucks it would be unable to performits services. Madary complained, "We've got all this gar-bage out here to haul and you tell me about you don'twant to drive." Brown responded, "Bob, what you goingto do, put the garbage ahead of the safety of the men?"Madary scorned Brown's last remark and returned to thesupervisor's office.7Following his exchange withMadary, Brown went home.Later that same day, Local 247's recording secretary,John Calandra, received word that Respondent had dis-charged Brown. Calandra relayed that information toBrown. That same afternoon, Calandra and Brown wentto Respondent's Detroit facility where they met with Su-pervisors Jasmund and Madary, who refused to reinstateBrown.8On the following day, Respondent issued anotice to Brown asserting that he had voluntarily quit onMay 14. The notice also stated that Brown's misconducton that date consisted of "Disobeying of orders (refusedto drive #244)."On May 15, Brown filed a grievance against Respond-ent concerning the previous day's discharge. The currentcollective-bargaining agreement between Respondentand Local 247 contained provisions for a three-stepgrievance procedure terminating in reference to a boardof arbitration. However, Brown did not receive thebenefit of that procedure. The Union found no merit inBrown's grievance and refused to invoke the contractualgrievance procedure. Finally, on September 7, Brownfiled the unfair labor practice charge which led to the in-stant proceeding.conflicted with Jasmund's testimony, except as to the date of the confron-tation. On cross-examination, Davis testified that it occurred on May 12.However, the testimony of Brown, Jasmund, and Robert Madary estab-lished May 14 as the date of the confrontation.I Madary testified on direct examination that he heard a heated argu-ment between Jasmund and Brown in which, at first, Brown refused todrive truck 245. In the remainder of his version of the Brown-Jasmundencounter, Madary testified that Brown refused to drive truck 244 be-cause driver Hamilton was coming to work.In rejecting Madary's version and accepting Brown's account of theirconversation, I have taken note of the latter's conviction for uttering anpublishing. However, there is cause for doubting the reliability of Ma-dary's testimony. Thus, Madary's version of the initial discussion betweenJasmund and Brown contradicts Jasmund's corroborated testimony show-ing that there was no disagreement regarding 245. Further. Madary's tes-timony contradicts the credited testimony of employee Davis regardingthe balance of the exchange between Brown and Jasmund. Unlike Daviswho gave his testimony in a full and forthright manner both on cross-and direct examination, Madary's responses during cross-examinationwere frequently evasive. I also noted that in large part Madary's testimo-ny on direct examination was in response to leading questions. Further, inlight of Brown's experience at the landfill on May 12, and given Davis'credited version of Brown's exchange with Jasmund regarding the prob-lem with truck 244, 1 find it likely that when confronted with a similarrequest by Madary, Brown responded, as he had previously, that truck244 had problems with its brakes.8 I based my findings regarding Calandra's knowledge of Brown's dis-charge, Calandra's imparting of that information to Brown, and their sub-sequent visit to Respondent's facility upon Calandra's testimony andBrown's corroborated testimony.B. Analysis and ConclusionsRespondent contends that the complaint herein mustbe dismissed because Brown did not exhaust his internalunion remedies. In support of this contention, Respond-ent set out in its brief what it represented to be articleXIX, section 12(a), (b), (c), and section 13 of the consti-tution of the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers, which is enti-tled "Exhaustion of Remedies."However, this profferedevidence is not part of the record of this case. Accord-ingly, it lends no support to Respondent's contention.Even if the quoted language were extracted from theInternational's constitution those provisions have no ap-plication in the instant case. For clearly, they governonly internal union disputes, and not Brown's grievance.Finally, if Respondent is suggesting that Brown wasrequired to exhaust his remedy under the collective-bar-gaining agreement's arbitration and grievance procedure,such contention is wholly without merit. Under Section10(a) of the Act, the power of the Board with respect tounfair labor practices "shall not be affected by any othermeans of adjustment or prevention that has been ormaybe established by agreement, law or otherwise...." Consistent with the quoted statutory language,"the Board has never shunned jurisdiction merely be-cause a party had the contractual right to go to arbitra-tion but has never exercised the option. [Citations omit-ted.]" Aerodex, Inc., 149 NLRB 192, 199 (1964). It fol-lows that Brown's failure to seek relief under the arbitra-tion and grievance procedure after the Union had reject-ed his grievance did not oust the Board from its jurisdic-9 The article reads as follows:EXHAUSTION OF REMEDIESSection 12 (a). Every member. officer, elected Business Agent,Local Union, Joint Council or other subordinate body against whomcharges have been preferred and disciplinary action taken as a resultthereof, or against whom adverse rulings or decisions have been ren-dered or who claims to be aggrieved, shall be obliged to exhaust allremedies provided for in this Constitution and by the InternationalUnion before resorting to any court, tribunal or agency against theInternational Union, any subordinate body or any officer or employ-ee thereof (b) Where a member, officer, elected Business Agent.Local Union. Joint Council or other subordinate body, before or fol-lowing exhaustion of all remedies provided for within the Interna-tional Union, resorts to a court of law and loses his or its causetherein, all costs and expenses incurred by the International Unionmay be assessed against such individual, Local Union, Joint Councilor other subordinate body, in the nature of a fine, subject to all pen-alties, applicable where fines remain unpaid. Where such courtaction is by an individual or by a Local Union, Joint Council orother subordinate body against a Local Union, Joint Council orother subordinate body the foregoing provision in respect to the pay-ment of costs and expenses shall be applicable in favor of the LocalUnion, Joint Council or other surbordinate body proceed against incourt. (c) The appeals procedure provided herein is also available toand must be followed by any member who is aggrieved by any deci-sion, ruling, opinion or action of the Local Union, membership, offi-cers or Executive Board, excluding collective bargaining matters.Section 13. All decisions following trials or hearings should bemade and rendered within sixty (60) days of the date the hearing ortrial commenced, unless otherwise ordered by the General ExecutiveBoard This time requirement shall not be mandatory but is only di-rectory.CITY DISPOSAL SYSTEMS INC. 453 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion to process the alleged unfair labor practices in thiscase.Respondent's reliance upon United Steelworkers ofAmerica v. American Manufacturing Co., 363 U.S. 564(1960), and United Steelworkers of America v. Warrior &Gulf Navigation Co., 363 U.S. 574 (1960), and UnitedSteelworkers of America v. Enterprise Wheel & Car Corp.,363 U.S. 593 (1960), all of which involved actions underSection 301 of the Act to compel arbitration under acontract is misplaced. For none of these cases involvedattempts to deprive the Board of its authority under Sec-tion 10 of the Act. Aerodex, Inc., supra at 199.The General Counsel contends that Respondent violat-ed Section 8(a)(1) of the Act by discharging driverJames Brown because of his protected concerted activityin refusing to drive truck 244, which Brown believed tobe unsafe, and because he attempted to "exercise his con-tractual right to refuse to operate a vehicle not in safeoperating condition." (G.C. br. p.3.) Respondent deniesthe alleged violation, contending instead that Brown's re-fusal to drive truck 244 was unprotected because theequipment was "in good operating condition" and fur-ther that Brown "voluntarily punched out and was givena voluntary quit notice." Contrary to Respondent, I findthat Brown was discharged in violation of Section 8(a)(1)of the Act.At the outset, I reject Respondent's assertion thatBrown quit his employment. There is no showing thatBrown ever said he was quitting his employment. Insteadthe record shows that Brown refused to drive truck 244after he had punched his timecard and then left Re-spondent's premises. There is no showing that Brownsaid anything about terminating his employment withRespondent. That same day, shortly after his departurefrom Respondent's premises, Brown received notificationfrom John Calandra that Respondent had discharged himfor refusing to drive truck 244. Calandra also suggestedthat Brown seek reinstatement to retrieve his job. Thesame day, Brown, in company with Calandra asked Re-spondent for reinstatement. Respondent rejected the re-quest. Far from supporting the assertion that Brown vol-untarily quit, these facts strongly suggest that Brownwanted his job and that Respondent discharged him onMay 14, and I so find.In Roadway Express, Inc., 217 NLRB 278, 279 (1975),the Board declared:We have held in the past that when an employeemakes complaints concerning safety matters whichare embodied in a contract, he is acting not only inhis own interest, but is attempting to enforce suchcontract provisions in the interest of all the employ-ees covered under that contract. Such activity wehave found to be concerted and protected under theAct, and the discharge of an individual for engagingin such activity to be in violation of Section 8(a)(1).[Footnotes omitted.]In that case, the Board, found a violation of Section8(a)(l) after finding that the discharge of a driver "wascaused by his refusal to drive what he believed to be anunsafe tractor, and that such refusal was an attempt tocompel adherence to the provisions of the contract...." Roadway Express, Inc., supra at 279-280.Operation of the Board's policy as set forth in Road-way Express is not dependant on the merits of the assert-ed contract claim or whether the employee expressly re-ferred to the applicable contract in support of his actionor was even aware of the existence of the agreement.John Sexton & Co., a Division of Beatrice Food Co., 217NLRB 80 (1975). The Board does require, however, thatthe claimed belief be "honestly held." United Parcel Serv-ice, 241 NLRB 1074 (1979). See also McLean TruckingCompany, 252 NLRB 728 (1980).In refusing to operate what he claimed to be an unsafevehicle, Brown was asserting a right under article XXIof the existing collective-bargaining agreement betweenRespondent and Local Union No. 247. Further, the as-sertion of this right was based on Brown's honest beliefthat the brakes on truck 244 were inadequate. Therecord shows that truck 244 came to Brown's attentionon May 12 while operating truck 245, when he took eva-sive action to avoid being hit by 244; that driver FrankHamilton told Brown on that occasion that he wasunable to stop truck 244 because it did not have "a signof brakes"; and, that upon their return to their Detroitfacility Brown heard Hamilton complain about truck244's brakes and request that they be checked. In thesecircumstances, Brown's complaint 2 days later regardingtruck 244's brakes was warranted. Respondent's failureto show Brown that his complaint was unfounded, bye:ther word or demonstration, provided further basis forBrown's claim that truck 244's brakes were unsound.That another driver subsequently drove truck 244without incident or that Respondent's record show thattruck 244 may have been in good repair are not materialto the outcome of this case. For under the principlesstated above, I need not decide whether truck 244 was infact safe at the time of Brown's complaint. I thereforeconclude that by discharging Brown for his refusal tooperate truck 244, Respondent violated Section 8(a)(1) ofthe Act. United Parcel Service, supra at 1077.CONCLUSIONS OF LAW1. Respondent is an employer within the meaning ofSection 2(2), (6), and (7) of the Act.2. By discharging James Brown on May 14, 1979, Re-spondent has violated Section 8(a)(l) of the Act, andsuch violation affects commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in anunfair labor practice in violation of Section 8(a)(1) of theAct, I shall recommend that it be ordered to cease anddesist therefrom and to take certain affirmative action,including reinstating and making whole employee JamesBrown. In order to effectuate the policies of the Act,backpay computation shall be in accordance with theformula in F. W. Woolworth Company, 90 NLRB 289(1950). Payroll and other records in possession of Re-spondent are to be made available to the Board, or itsagents, to assist in such computation. Interest on backpay CITY DISPOSAL SYSTEMS, INC.455shall be computed in accordance with Florida Steel Cor-poration, 231 NLRB 651 (1977).'10Upon the foregoing findings of fact, conclusions oflaw, and the entire record and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER1"The Respondent, City Disposal Systems, Inc., Detroit,Michigan, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Discharging or otherwise disciplining its employeesbecause they refuse to drive vehicles which they honest-ly believe to be unsafe to operate, a right afforded themunder the collective-bargaining agreement.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise oftheir rights guaranteed in Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Offer to James Brown reinstatement to his formerjob or, if that job no longer exists, to a substantiallyequivalent position, without prejudice to his seniority orc See, generally, Isis Plumbing d Heating Co., 138 NLRB 716 (1962)'' In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order, herein shall as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.other rights and privileges, and make him whole as setforth in The Remedy section, above, for any loss ofearnings suffered as a result of his discharge.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueand the right of reinstatement under the terms of thisOrder.(c) Post at its facility at Detroit, Michigan, copies ofthe attached notice marked "Appendix."'2 Copies of saidnotice on forms provided by the Regional Director forRegion 7, shall, after being duly signed by Respondent,be posted by Respondent immediately upon receiptthereof, and maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region 7, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.12 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."CITY DISPOSAL SYSTEMS, INC. 455